t c no united_states tax_court winn-dixie stores inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in p's taxable years through p agreed in part with r's determinations for through and entered into an agreement with r regarding the uncontested amounts r also determined overpayments of tax for and which are not before the court r refunded the and overpayments plus interest p claims that r should have honored p's request to credit the overpayments for and against the agreed underpayments for through pursuant to r's authority to offset under sec_6402 i r c interest on underpayments is computed at a higher rate than interest on overpayments however when r exercises his authority under sec_6402 i r c sec_6601 i r c provides that there shall be no interest due for the period of mutual indebtedness had r used the overpayments to offset the agreed underpayments p's liability attributable to the agreed underpayments would have been substantially less p paid the tax and interest attributable to the agreed underpayments for through in its motion for partial summary_judgment p argues that r abused his discretion when he failed to offset the overpayments for and against the agreed underpayments for through p claims an overpayment for through in the amount of additional interest_paid as a result of the failure to offset r maintains that sec_6512 i r c denies the tax_court jurisdiction to review r's discretion to offset under sec_6402 i r c held sec_6512 i r c does not operate to restrain our jurisdiction to entertain p's overpayment claim held further our overpayment jurisdiction under sec_6512 i r c includes authority to determine an overpayment that is attributable to interest held further although we have jurisdiction genuine issues as to material facts exist which preclude us from deciding the issue presented by p's motion p's motion for partial summary_judgment is denied michael j henke tegan m flynn cary d pugh and thomas crichton iv for petitioner nancy b herbert and donna p leone for respondent opinion ruwe judge this matter is before the court on petitioner's motion for partial summary_judgment filed date pursuant to rule these consolidated cases involve petitioner's taxable years through as a preliminary matter we must decide whether this court has jurisdiction to determine whether petitioner has made overpayments for through based on petitioner's alleged overpayment of interest if we have jurisdiction we must decide whether to grant petitioner's motion for partial summary_judgment background petitioner alleges that by date the parties had reached a tentative settlement regarding part of the underpayments that respondent had determined for the years through and had also reached a tentative agreement that petitioner had made overpayments of tax for and petitioner alleges it notified respondent that its overpayments for and should be used to offset the agreed underpayments for through the overpayments for and exceeded the 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue 2for federal_income_tax purposes petitioner reported on a fiscal_year basis for the years ending date date date date date and date agreed underpayments nevertheless respondent did not credit the overpayments against the underpayments by checks dated date and date in the respective amounts of dollar_figure and dollar_figure respondent refunded the overpayment for included in the refund was interest calculated at the overpayment rate specified in sec_6621 by check dated date in the amount of dollar_figure respondent refunded the overpayment for with interest calculated in the same manner on or about date petitioner executed a form 870-ad reflecting the partial settlement of its tax_liabilities for the years through the form 870-ad showed agreed underpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for or an aggregate of dollar_figure of agreed underpayments the form 870-ad also contained the following statement the taxpayer reserves the right to challenge the interest calculations made by the internal_revenue_service with respect to all years periods covered by this agreement respondent accepted the form 870-ad on date and on or about date assessed the agreed tax and mailed two notices of tax due relating to the agreed underpayments included in the amount of tax due was interest in the amount of dollar_figure calculated at the underpayment rate specified in sec_6621 and c the rate for calculating interest on overpayments is less than the rate for calculating interest on underpayments see sec_6621 and however when respondent exercises his authority to offset under sec_6402 sec_6601 provides that there shall be no net interest due for the period of mutual indebtedness petitioner maintains that it overpaid interest for through because respondent improperly failed to offset overpayments from prior years against the agreed underpayments for through on date petitioner paid the agreed underpayments relating to through together with interest at the underpayment rate petitioner claims that respondent's failure to offset caused it to overpay interest in the amount of dollar_figure discussion sec_6402 authorizes the secretary to credit an overpayment against any_tax liability owed by the same taxpayer sec_6402 provides a general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c and d refund any balance to such person petitioner had overpaid tax for its and tax years petitioner had underpaid tax for through respondent did not offset the overpayments for and against the underpayments for through respondent argues that such offsets are discretionary under sec_6402 and that sec_6512 operates to deny the tax_court jurisdiction to make a determination based on the propriety of the secretary's exercise of discretion under sec_6402 sec_6512 generally defines this court's jurisdiction to determine overpayments sec_6512 was added to the code by sec_1451 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 sec_6512 provides the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 sec_6512 restricts our jurisdiction in two situations first we may not restrain or prevent respondent from reducing a refund by way of credit or reduction pursuant to sec_6402 second we may not review the validity or merits of any reduction of a refund under sec_6402 after such a reduction has been made by respondent neither of these 3the legislative_history of sec_6512 comports with this reading in reference to the new amendment to sec_6512 committee reports provide that the bill also clarifies that the continued situations is present in this case respondent does not seek to reduce petitioner's refunds for or by the agreed underpayments for through indeed respondent has already issued the refunds for and we are not being asked to restrain or review a reduction of a refund under sec_6402 therefore sec_6512 does not operate to deny us jurisdiction to entertain petitioner's claim that it has made overpayments as a result of respondent's failure to offset overpayments for and against agreed underpayments for through petitioner's alleged overpayment of interest is a matter that falls within this court's overpayment jurisdiction under sec_6512 sec_6512 provides that if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment continued tax_court does not have jurisdiction over the validity or merits of the credits or offsets that reduce or eliminate the refund to which the taxpayer was otherwise entitled h rept pincite s rept pincite see h conf rept pincite overpayment jurisdiction depends on whether we have jurisdiction to find that there is no deficiency or that there is a deficiency 97_tc_548 respondent has issued a notice_of_deficiency containing a determination that petitioner is liable for deficiencies in income_tax for through petitioner filed a timely petition therefore we have jurisdiction and are required to find that there either is or is not a deficiency for each of the years through 85_tc_445 it follows that we also have jurisdiction to determine whether petitioner has made overpayments of income_tax for the same years sec_6512 barton v commissioner supra pincite an overpayment_of_tax can include interest sec_6601 provides that interest shall be treated as tax and that any reference in title_26 to the term tax shall be deemed also to refer to interest the lone exception to this rule is that interest is not considered a tax for purposes of determining a deficiency sec_6601 as we stated in barton v 4historically the tax_court generally did not have jurisdiction to redetermine the amount of interest on a deficiency sec_6601 excludes interest from the definition of tax imposed under sec_6211 and therefore interest is not part of a deficiency 95_tc_209 however under sec_7481 our jurisdiction may now be invoked to redetermine interest related to a deficiency by filing a motion within year after the date our decision becomes continued commissioner supra pincite no such restriction exists with respect to our jurisdiction to determine an overpayment accordingly we hold that we have jurisdiction over petitioner's claim that there are overpayments for its taxable years through the next issue is whether petitioner is entitled to partial summary_judgment on its claim that it overpaid interest because respondent abused his discretion under sec_6402 rule b provides that partial summary_judgment may be rendered on an issue if it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law in deciding whether to grant summary_judgment the factual materials and inferences drawn from them must be considered in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 petitioner as the moving party has the burden of proving that no genuine issue exists as to any material fact and that it is entitled to judgment as a matter of law bond continued final 5the term overpayment has been interpreted to mean any payment in excess of that which is properly due 332_us_524 109_tc_125 in order to determine the existence of an overpayment there must first be a determination of the amount of tax properly due see 643_f2d_725 v commissioner supra naftel v commissioner supra when a motion for summary_judgment is made and supported respondent as the nonmoving party cannot rest upon mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d petitioner argues that its allegations show that respondent abused his discretion by either failing or refusing to offset overpayments from and against agreed underpayments for through our review of the factual allegations made by the parties including their respective supporting affidavits leads us to conclude that there are genuine issues as to the material facts alleged by petitioner accordingly we deny petitioner's motion for partial summary_judgment an appropriate order will be issued denying petitioner's motion for partial summary_judgment
